Citation Nr: 1232316	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  04-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 22, 2005 for the award of nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO granted nonservice-connected disability pension benefits effective August 22, 2005.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

This case was before the Board in April 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  Upon return of the case to the Board, the Board finds that, unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to an earlier effective date.  Regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify her if further action is required on her part.


REMAND

The RO has not complied with the Board's April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, the Veteran contends that she is entitled to an effective date prior to August 22, 2005 for the grant of entitlement to nonservice-connected disability pension benefits.

The claims file includes a February 2006 letter notifying the Veteran that she had been denied pension benefits.  The letter indicates that a rating decision was attached to the letter; however, a copy of the rating decision is not of record.  In March 2006, the Veteran filed a notice of disagreement.  In November 2006, the RO indicated that it had accepted her notice of disagreement and indicated that she could choose the traditional appeal process or review by a Decision Review Officer (DRO); she indicated that she wanted her case reviewed by a DRO.  It then appears that the RO attempted to obtain additional relevant medical records, including her SSA records.  

In February 2007, a note in the file indicates that the claims file could not be located at the RO, and that the temporary file was being warehoused.  The Board notes that the Veteran's claims for higher initial rating had been certified to the Board during this time period and it is likely that her claims file was at the Board and not at the RO.  A November 2007 note in the file indicates that a pension decision could be made based on the SSA's award of disability benefits and that the DRO was searching for volume 1 of the claims file, however a decision could be made because pension development was in a temporary file, volume 2, and volume 3.  

In a February 2008 letter, the RO notified the Veteran that it had awarded pension benefits effective August 22, 2005, and that she would receive benefits through June 2006 after which her income became too excessive for receipt of pension benefits.  The letter also notified her that she became eligible to receive pension benefits in June 2007, and that her award would be processed in two parts.  In a separate March 2008 letter, the RO notified the Veteran that it had awarded pension benefits from July 2007.  

In March 2008, the DRO issued a statement of the case (SOC).  The issue listed for consideration was entitlement to an earlier effective date for the grant of nonservice-connected pension.  In the first paragraph of the reasons and bases for the decision, the DRO explained that the VA examiner did not find the Veteran unemployable and that entitlement to nonservice-connected pension remained denied.  Presumably this was an error since the RO had awarded pension benefits earlier that month.  The DRO then went on to state that it had confirmed the August 22, 2005 effective date for the award of pension benefits based on the SSA's award of disability benefits.  

The Veteran filed a substantive appeal (VA Form 9) in April 2008.  She indicated that she believed she was entitled to benefits from December 2004, and she submitted an employment assessment form filled out by a VA psychiatrist dated in December 2004.  It does not appear the RO took any further action.  

On reviewing the claims file, the substantive appeal was stapled inside a service department records envelope that contained a few service treatment records.  The white envelope is labeled "temp F".  

The March 2008 SOC listed evidence that was considered.  This evidence includes the Veteran's claim that was received in July 2005, statements in support of the claim dated in June and October 2005, a December 2005 VA examination, a VCAA development letter dated in December 2005, VCAA waiver from the Veteran dated in January 2006, a report of contact dated in December 2005, Dr. Goodman's report dated in December 2005, and treatment records from the VA Pittsburgh Healthcare System dated in November 2005.  Not all of these documents, however, were before the Board in April 2011.  Nonetheless, following the April 2011 Board remand, the December 2005 VCAA development letter and February 2006 rating decision were associated with the Veteran's claims file; the December 2005 report from Dr. Goodman and the December 2005 VA examination report were also obtained.  

Although the RO complied with that portion of the April 2011 remand, the RO nevertheless failed to ensure the Veteran has notice of the evidence necessary to substantiate a claim for an earlier effective date for the award of nonservice-connected disability pension benefits and did not give her an opportunity to present information and evidence pertinent to the claim.  See 38 U.S.C.A § 5103A.  

In view of the foregoing, the Board finds that the claim must be remanded for compliance with the VCAA and recent case law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA will seek to provide and which evidence the claimant is to provide, is remandable error).  

Accordingly, the case is REMANDED for the following action:

1.   Ensure that all notification and development action required by the VCAA and implementing VA regulations is completed.  In particular, ensure that the Veteran has been notified of the information and evidence not of record that is necessary to substantiate her claim for an earlier effective date for the award of nonservice-connected disability pension benefits; the information and evidence that VA will seek to provide; and the information and evidence she is expected to provide.  
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


